
	

115 HR 4731 RH: To extend the retained use estate for the Caneel Bay resort in St. John, United States Virgin Islands, and for other purposes.
U.S. House of Representatives
2017-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 816
		115th CONGRESS2d Session
		H. R. 4731
		[Report No. 115–1049]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 21, 2017
			Ms. Plaskett introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			November 27, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on December 21, 2017
		
		
			
		
		A BILL
		To extend the retained use estate for the Caneel Bay resort in St. John, United States Virgin
			 Islands, and for other purposes.
	
	
		1.Extension of retained use estate
 (a)Extension requiredNot later than 90 days after a request by the grantor, the Secretary of the Interior shall extend the retained use estate in accordance with this section.
 (b)RequirementsThe extension under subsection (a) shall— (1)except as provided in paragraph (2), be effective for the 60-year period beginning on the date the retained use estate would, but for the extension under this section, expire;
 (2)be subject to the terms of the retained use estate, including the right of the grantor to terminate the retained use estate in accordance with the terms thereof; and
 (3)require the grantor to pay to the United States, in quarterly installments for the period of the extension, fair market value rental for use of the premises for operation and management of resort facilities and services in an amount equal to—
 (A)for each of the first 15 years of the extension, a percentage of the gross revenues of the resort in accordance with subsections (c) and (d) to be determined no later than 90 days after the date on which the extension is granted under subsection (a) by—
 (i)a written agreement between the Secretary and the grantor; or (ii)if the Secretary and the grantor are unable to agree on such a percentage by the date that the extension is granted under subsection (a), through binding arbitration using procedures specified in section 51.51 of title 36, Code of Federal Regulations; and
 (B)for each year of the extension thereafter, the amount determined under subparagraph (A), except that—
 (i)such amount shall be adjusted if requested by the Secretary or the grantor; (ii)any such adjustment shall be determined—
 (I)through a written agreement between the Secretary and the grantor; or (II)if the Secretary and the grantor are unable to agree on such an adjustment after a 60-day period for negotiation (or a longer period for negotiation agreed upon by the Secretary and the grantor), through binding arbitration between the Secretary and the grantor using the arbitration procedures specified in section 51.51 of title 36, Code of Federal Regulations; and
 (iii)no more than one adjustment may be made under this subparagraph in any 15-year period. (c)Calculation of fair market value rentalThe initial payment required under subsection (b)(3)(A) and any adjustment under subsection (b)(3)(B) shall reflect the fair market value of a land lease for hotel use, as determined by an appraisal by an independent qualified appraiser who is selected jointly by the Secretary and the grantor and shall reflect—
 (1)any restrictions on the use of the property or terms of the retained use estate that limit the value or highest and best use of the property;
 (2)any amounts expended or to be expended by the grantor for preservation, maintenance, restoration (including site restoration), improvement (including construction), or repair and related expenses to the extent that such amounts are for the resort; and
 (3)the remaining term of the extended retained use estate. (d)PaymentsPayments under subsection (b)(3) shall—
 (1)be due— (A)except as provided in subparagraph (B), 60 days after the end of the applicable quarter; and
 (B)in the case of the last quarter of each calendar year (or the last quarter before the retained use estate expires), 90 days after the end of the calendar year (or the end of the retained use estate in the year that the retained use estate expires);
 (2)be based on actual gross revenues for the preceding quarter; (3)in the case of a payment due under paragraph (1)(B), include any adjustment that may be required after an audit of the gross annual revenues for the preceding year; and
 (4)be deposited into the General Treasury. (e)DefinitionsIn this section—
 (1)each of the terms retained use estate and resort has the meaning given such term in section 1 of Public Law 111–261 (16 U.S.C. 398d note); and (2)the term grantor means the holder of the retained use estate.
				
	
		November 27, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
